Citation Nr: 0020156
Decision Date: 06/05/00	Archive Date: 09/08/00

DOCKET NO.  97-32 496A	)	DATE JUN 05, 2000
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the July 25, 1997, Board decision, which, in pertinent part, denied a claim of entitlement to service connection for a skin condition of the hands and feet.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The moving party had active service from October 1986 to April 1993.

This matter comes before the Board from a May 2000 motion from the appellant for revision or reversal on the grounds of clear and unmistakable error (CUE) of an July 1997 Board decision that, in pertinent part, denied service connection for a skin condition of the hands and feet. 

FINDINGS OF FACT

1.  In a July 25, 1997, decision the Board, inter alia, denied entitlement to service connection for a skin condition of the hands and feet, finding that the claim was not well grounded.

2.  The moving party has alleged that service connection should have been granted as the evidence supported the claim; and that the Board failed to fulfill the duty to assist the moving party in the development of his claim.


CONCLUSION OF LAW

The appellants allegation of clear and unmistakable error in the July 25, 1997, Board decision in failing to grant a claim for entitlement to service connection for a skin condition of the hands and feet fails to meet the threshold pleading requirements for revision of the Board decision on grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 25, 1997, the Board issued a decision that, inter alia, denied the appellants claim of entitlement to service connection for a skin condition of the hands and feet.  In March 1998, the appellant filed a motion for reconsideration of the July 1997 Board decision, which was subsequently denied that same month.  However, the appellant was also informed at that time that his correspondence would also be considered as a request for revision of the July 1997 Board decision on the grounds of CUE.  

In May 1999, the Board notified the appellant that, it would not consider his motion for reconsideration as a motion for CUE unless he affirmatively replied within 60 days.  A response was received from the appellant in June 1999, indicating he would be unable to meet with his representative until July.  On August 23, 1999, the Board received correspondence confirming the appellants intent to pursue a CUE motion vis-à-vis his skin condition.  Thereafter, the Board forwarded a copy of the appellants CUE motion to his representative and provided an opportunity to file a response.  After review of the claims folder, the representative submitted a written brief, dated May 1, 2000, in support of the appellants motion for revision of the Boards decision of July 25, 1997.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements set forth in this paragraph shall be denied.  The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.

In this case, the moving party has not demonstrated that the Board's October 1997 decision contains CUE.  That determination found that the appellant had failed to present any competent medical evidence linking a skin condition to service.  Thus, the Board held that the claim for service connection for the cause of the veterans death was not well grounded; and therefore, was denied.

In his August 1999 correspondence and May 2000 motion, the moving party essentially argued that the Board erred in that the evidence of record did establish that the veterans skin condition was related to service.  Such an allegation does not constitute a valid claim of CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this respect, the moving party has raised a generic allegation of error concerning the July 1997 Board decision, but not necessarily the discrete issue of CUE.  The veteran has alleged that the July 1997 decision was the product of error essentially because the decision failed to consider the probability that he had the condition in service.  This argument represents a clear-cut example of disagreement as to how the evidence was interpreted and evaluated, and as such cannot constitute a basis for a finding of CUE. See 38 C.F.R. § 20.1403(d)(3); see also Luallen, supra and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions).  

In addition, the Board notes that the moving party argues that there was error in the decision because the VA failed to satisfy its duty to assist in not affording more comprehensive clinical tests.  This, too, is not a basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(2) (1999).

Finally, the Board notes that the moving party has submitted additional medical evidence dated from June 1999 and prepared by Eugene T. Conte, D.O. of Dermatology Consultants, Inc.  Inasmuch Dr. Conte began pertinent treatment after the Boards July 1997 decision and because such reports were not even part of the record at the time of the Boards July 1997 determination, such records are not relevant in the context of the present motion.

Thus, after careful review of the evidence of record, the undersigned concludes that the moving party has not set forth specific allegations of error either of fact or law, in the July 25, 1997, decision by the Board.  Accordingly, in the absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the July 25, 1997, Board decision on the grounds of CUE is denied.



		
	R. F. WILLIAMS
Member, Board of Veterans Appeals

  
